DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 3/3/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, Shinichi (Japanese patent application No. JP2006293893A), hereafter, referred to as “Saito”, in view of Gaza, Lukasz et al (PGPUB Document No. 20160239538), hereafter, referred to as “Gaza”.

An information presenting method in an information presenting system which presents a food product meeting a user's preference, the method comprising (Saito, para 0007-0008 disclose an information processing system which retrieves features or taste of a food object/product by user’s choice “This search device has a distribution map management unit that presents to the user a distribution map in which the degree of the sensation is indicated in the direction of the axis by quantifying the sensation that a person has about the object by objective data.”): 
by a computer of the information presenting system, acquiring instruction information indicative of a preferred taste of the user with respect to the food product (Saito, para 0009-0010 further disclose retrieval of food product by user’s preferred taste “The "object" is an object to be searched, and for example, this is described as a product called "wine". "The feeling that a person has about an object" is the way of feeling about wine, which corresponds to the taste such as "sweet", "sour", "astringent", and "soft".”); 
calculating a first feature quantity indicative of a feature of a taste indicated by the instruction information (Saito, para 0047 discloses keeping of food/drink taste information as a function of time “The "first storage unit" (0201) has a function of storing the taste data of the food and drink as a function of the food and drink identifier and the production history time of the food and drink”; where in consistent with para 0051 of instant application spec, first feature of food can be bitterness “"Taste data" is information representing taste, for example, sweetness, saltiness, umami, acidity, and ; 
calculating, from a food product data base which stores a temporal change in a content of each of one or more components for each of one or more food products(Saito, para 0006 discloses computing food components (taste) numerically and storing in database  “the first database is provided which stores the change with time of the numerical value of the taste data as a function (function of production history time)”), progress information indicative of a temporal change in a second feature quantity indicative of a feature of the taste of each of the food products(Saito, para 0047 discloses keeping of food/drink taste information as a function of time “The "first storage unit" (0201) has a function of storing the taste data of the food and drink as a function of the food and drink identifier and the production history time of the food and drink”; where in consistent with para 0051 & 0066 of instant application spec, second feature (flavor) of food can be alcohol/sugar etc. contents which contributes to food flavor “Further, as an example of other taste data, measured values such as sugar content, alcohol content, hydrogen ion index, or conductivity can be mentioned”  ), 
Saito teaches searching of food products based on user’s preference but he does not explicitly teaches and extracting a food product for which a distance between the first feature quantity and the progress information is equal to or less than a reference value; and presenting the extracted food product.
However in the same field of endeavor of determining similarity of values by distance similarity, Gaza teaches and extracting a food product for which a distance between the first feature quantity and the progress information is equal to or less than a reference value; and presenting the extracted food product (Gaza, para 0007 discloses determining a similarity distance between searched value (first or second feature quantity) and a reference value for search execution “Once a query comprising a search value is received the method for processing the query starts with determining the distance between the search value and the reference value wherein said determination results in a search distance. Once the search distance has been determined a subset of datasets from the plurality of datasets is determined for which the search distance is within the limits given by the minimum and maximum distances described by the respective distance statistics.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the search result retrieval of food products by progressing days of Saito into the similarity distance determination process and consideration of a similarity distance range for searching of Gaza to produce an expected result of retrieving food products which are close to searched value. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a closely matched searched products.

Regarding claim 2, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches further comprising specifying a time when the extracted food product comes to have a taste suited to the preferred taste of the user using the distance, wherein the presentation further includes presenting the specified time(Saito, para 0062-0063 discloses specifying a date taste of food product can be obtained and accordingly can find when a food product would suit user’s taste “as the first search information, "egg A" and its collection date "November 10" may be input……..the first database of this embodiment makes it possible for consumers to easily know the taste data of food and drink at the present time, the future, or the past time. Also, by using it, it is possible to know, for example, when to eat food and drink”; where, Gaza in para 0007 discloses using similarity distance for searching).

Regarding claim 3, Saito and Gaza teach all the limitations of claim 2 and Saito further teaches wherein the time represents a time on a basis of a shipping date of the food product (Saito, para 0049 discloses tracking time can be shipping date of the food product “The "production history time" refers to information indicating the time related to the production, production, processing, distribution, etc. of food and drink…….. In addition, the production date and collection date for eggs and rice, the processing date for meat, etc., or the shipping date and delivery date for those foods and drinks”).

Regarding claim 4, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches wherein the instruction information includes one or more parameters constituting the first feature quantity (Saito, para 0047 discloses keeping of various parameters related to food/drink taste feature  “The "first storage unit" (0201) has a function of storing the taste data of the food and drink as a function of the food and drink identifier and the production history time of the food and drink”; where in consistent with para 0051 of instant application spec, first feature of food can be bitterness “"Taste data" is information representing taste, for example, sweetness, saltiness, umami, acidity, and bitterness measured by a taste sensing device using a taste sensor of a lipid polymer membrane that imitates the taste cells of the human tongue.”).

Regarding claim 5, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches wherein the instruction information further includes a number of maturing days elapsed after the shipping date of the food product(Saito, para 0049 discloses that shipping data can be considered as production date for tracking “the production date and collection date for eggs and rice, the processing date for meat, etc., or the shipping date and delivery date for those foods and drinks, which are the starting points for the production”), and the extraction includes specifying the second feature quantity corresponding to the number of maturing days from the progress information(Saito, para 0029 discloses from the function of production history time food taste information (i.e., second or first feature etc.) can be retrieved  such as food taste information after 3 days “the first database capable of dynamically searching for food and drink specified by the food and drink identifier, for example, searching the taste data "after 3 days" from the function of the production history time”), 
Gaza teaches and extracting a food product for which a distance between the specified second feature quantity and the first feature quantity is equal to or less than the reference value (Gaza, para 0007 discloses determining a similarity distance between searched value (first or second feature quantity) and a reference value for search execution “Once a query comprising a search value is received the method for processing the query starts with determining the distance between the search value and the reference value wherein said determination results in a search distance. Once the search distance has been determined a subset of datasets from the plurality of datasets is determined for which the search distance is within the limits given by the minimum and maximum distances described by the respective distance statistics.”; aforementioned teachings of Gaza can be used for extracting food products taught by Saito).

Regarding claim 6, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches wherein the instruction information includes a desired consumption date of the food product (Saito, 0015 discloses having information regarding best time to consume a food product in the database “The first database can be used to search and provide taste data that changes over time to users…….. In addition, it will be possible to search and know the best time to eat and the expiration date for yourself”), and the extraction further includes specifying the second feature quantity corresponding to the desired consumption date from the progress information(Saito, 0015 discloses having information regarding best time to consume a food product in the database and, para 0047 further discloses tracking alcohol contents (i.e. second feature) from a function which provides tracking of taste components over time “as an example of other taste data, measured values such as sugar content, alcohol content, hydrogen ion index, or conductivity can be mentioned.”), 
Gaza further teaches and extracting a food product for which a 28W7778US distance between the specified second feature quantity and the first feature quantity is equal to or less than the reference value (Gaza, para 0007 discloses determining a similarity distance between searched value (first or second feature quantity) and a reference value for search execution “Once a query comprising a search value is received the method for processing the query starts with determining the distance between the search value and the reference value wherein said determination results in a search distance. Once the search distance has been determined a subset of datasets from the plurality of datasets is determined for which the search distance is within the limits given by the minimum and maximum distances described by the respective distance statistics.”).

Regarding claim 7, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches further comprising: displaying an input screen of the instruction information on an information terminal of the user, wherein the input screen includes a coordinate space image indicative of coordinate spaces in a plurality of dimensions for inputting a plurality of parameters constituting the first feature quantity (Saito, Fig. 18 & para 0139 disclose in response to input search request,  plotting of bitterness (first feature) and sourness on axes based ‘A’, ‘B’ and ‘C’   “FIG. 18 is a diagram for explaining an example of a search using this second database …….. as the food and drink impression information of coffee A, "sour taste 75 and bitter taste 68" is used as the taste data, and "richness" is used as the food and drink impression information of coffee B. "Yes", "sour taste 102, bitter taste 75" as taste data, "aftertaste refreshing" as food and drink impression information of coffee C, "sour taste 67, bitter taste 80" as taste data, and so on”).

Regarding claim 8, Saito and Gaza teach all the limitations of claim 7 and Saito further teaches further comprising: acquiring, from a memory, evaluation information which associates the food product consumed by the user in past with an evaluation value indicative of evaluation of the food product (Saito, para 0038 discloses information regarding food consumed in past by an user is being used for a food product evaluation “"Sour taste is 120" and "Umami taste is 79". A taste similar to this taste is the egg you ate on October 20th ... "), and component information indicative of a content of each of one or more components for the food product (Saito, para 0038 further discloses information regarding food components indicated by taste intensity such as “"Sour taste is 120" and "Umami taste is 79".... "); 
and calculating a preference region indicative of a region, on the coordinate space, indicative of a taste preference of the user from the acquired evaluation information and component information, and displaying the calculated preference region in the coordinate space image (Saito, Fig. 18 & para 0139 disclose plotting of bitterness (first feature) and sourness on axes based on acquired  previous consumption history (impression) of users; here the examiner interprets “calculated preference region” as a region which is being displayed bounded by points (user desired values of food components) ‘A’, ‘B’ and ‘C’   “FIG. 18 is a diagram for explaining an example of a search using this second database …….. as the food and drink impression information of coffee A, "sour taste 75 and bitter taste 68" is used as the taste data, and "richness" is used as the food and drink impression information of coffee B. "Yes", "sour taste 102, bitter taste 75" as taste data, "aftertaste refreshing" as food and drink impression information of coffee C, "sour taste 67, bitter taste 80" as taste data, and so on”). 

Regarding claim 9, Saito and Gaza teach all the limitations of claim 7 and Saito further teaches wherein the input screen displays a brand of the presented food product and a position, in the coordinate space, of a feature quantity of the taste of the presented food product so as to be associated with each other (Saito, Fig. 18 & para 0139 disclose in response to input search request,  plotting of bitterness (first feature) and sourness on axes based ‘A’, ‘B’ and ‘C’;   para 0140 further teaches displaying brand of the food product “a brand of coffee having a taste data of an approximate value to the taste data of coffee A having food and drink impression information of "clean" is searched and displayed as a search result”).

Regarding claim 10, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches wherein the instruction information is calculated from evaluation information, which associates the food product consumed by the user in past with an evaluation value indicative of evaluation of the food product (Saito, para 0038 discloses information regarding food consumed in past by an user is being used for a food product evaluation “"Sour taste is 120" and "Umami taste is 79". A taste similar to this taste is the egg you ate on October 20th ... "), 
and component information indicative of a content of each of one or more components for the food product (Saito, para 0038 further discloses information regarding food components indicated by taste intensity such as “"Sour taste is 120" and "Umami taste is 79".... "), and the instruction information is configured with a preference region displayed on a coordinate space having a plurality of parameters constituting the first feature quantity as coordinate axes (Saito, Fig. 18 & para 0139 disclose plotting of bitterness (first feature) and sourness on axes based on user’s previous consumption history (impression); and region is being displayed bounded by points ‘A’, ‘B’ and ‘C’   “FIG. 18 is a diagram for explaining an example of a search using this second database …….. as the food and drink impression information of coffee A, "sour taste 75 and bitter taste 68" is used as the taste data, and "richness" is used as the food and drink impression information of coffee B. "Yes", "sour taste 102, bitter taste 75" as taste data, "aftertaste refreshing" as food and drink impression information of coffee C, "sour taste 67, bitter taste 80" as taste data, and so on”).

Regarding claim 12, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches wherein the food product is an unfiltered beer (Saito, para 0169 discloses food product can be beer; as Saito’s teaching discloses taste and flavor tracking of beer over time there for disclosed teachings can be applied for “unfiltered beer” as well “a person's favorite brand data of beer is accumulated as taste data for each predetermined age group, such as in the 20s, 30s, and 40s”).

Regarding claim 13, Saito and Gaza teach all the limitations of claim 12 and Saito further teaches wherein the first feature quantity and the second feature quantity each include at least a first parameter indicative of bitterness and a second parameter indicative of flavor (Saito, in consistent with para 0051 & 0066 of instant application spec, first feature of food can be bitterness “"Taste data" is information representing taste, for example, sweetness, saltiness, umami, acidity, and bitterness measured by a taste sensing device using a taste sensor of a lipid polymer membrane that imitates the taste cells of the human tongue.”; and second feature (flavor) of food can be alcohol/sugar etc. contents which contributes to food flavor “Further, as an example of other taste data, measured values such as sugar content, alcohol content, hydrogen ion index, or conductivity can be mentioned”).

Regarding claim 14, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches wherein the food product is a fermented food product or an alcoholic drink (Saito, para 0050 discloses that food product information can be for fermented food or alcoholic drink such as wine “there are foods and drinks such as high-grade alcohols such as wine and fermented products such as natto and funazushi whose taste increases with the passage of time”).

Regarding claim 15, Saito teaches An information presenting system which presents a food product meeting a user's preference, comprising (Saito, para 0045 disclose computing system for tracking food components  “software products used to make a computer execute such software, and recording media in which the product is fixed to a recording medium are naturally included in the technical scope of the present invention”): an acquiring unit which acquires instruction information indicative of a preferred taste of the user with respect to the food product (Saito, para 0009-0010 further disclose retrieval of food product by user’s preferred taste “The "object" is an object to be searched, and for example, this is described as a product called "wine". "The feeling that a person has about an object" is the way of feeling about wine, which corresponds to the taste such as "sweet", "sour", "astringent", and "soft".”);
a feature quantity calculating unit which calculates a first feature quantity indicative of a feature of a taste indicated by the instruction information(Saito, para 0047 discloses keeping of food/drink taste information as a function of time “The "first storage unit" (0201) has a function of storing the taste data of the food and drink as a function of the food and drink identifier and the production history time of the food and drink”; where in consistent with para 0051 of instant application spec, first feature of food can be bitterness “"Taste data" is information representing taste, for example, sweetness, saltiness, umami, acidity, and bitterness measured by a taste sensing device using a taste sensor of a lipid polymer membrane that imitates the taste cells of the human tongue.”); 
a memory which stores a food product data base that stores a temporal change in a content of each of one or more components for each of one or more food products (Saito, para 0006 discloses computing food components (taste) numerically and storing in database “the first database is provided which stores the change with time of the numerical value of the taste data as a function (function of production history time)”); 
an extracting unit which calculates, from the food product data base, progress information indicative of a temporal change in a second feature quantity indicative of a feature of the taste of each of the food products(Saito, para 0047 discloses keeping of food/drink taste information as a function of time “The "first storage unit" (0201) has a function of storing the taste data of the food and drink as a function of the food and drink identifier and the production history time of the food and drink”; where in consistent with para 0051 & 0066 of instant application spec, second feature (flavor) of food can be alcohol/sugar etc. contents which contributes to food flavor “Further, as an example of other taste data, measured values such as sugar content, alcohol content, hydrogen ion index, or conductivity can be mentioned”  ), 
Saito teaches searching of food products based on user’s preference but he does not explicitly teaches and extracts a food product for which a distance between the first feature quantity and the progress information is equal to or less than a reference value; and a presenting unit which presents the extracted food product.
However in the same field of endeavor of determining similarity of values by distance similarity, Gaza teaches and extracts a food product for which a distance between the first feature quantity and the progress information is equal to or less than a reference value; and a presenting unit which presents the extracted food product (Gaza, para 0007 discloses determining a similarity distance between searched value (first or second feature quantity) and a reference value for search execution “Once a query comprising a search value is received the method for processing the query starts with determining the distance between the search value and the reference value wherein said determination results in a search distance. Once the search distance has been determined a subset of datasets from the plurality of datasets is determined for which the search distance is within the limits given by the minimum and maximum distances described by the respective distance statistics.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the search result retrieval of food products by progressing days of Saito into the similarity distance determination process and consideration of a similarity distance range for searching of Gaza to produce an expected result of retrieving food products which are close to searched value. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a closely matched searched products.

Regarding claim 16, Saito teaches A non-transitory computer-readable recording medium that records an information presenting program which causes a computer to function as an information presenting system that presents a food product meeting a user's preference, the computer functioning as (Saito, para 0045 disclose computing hardware such as storage media for tracking food components  “software products used to make a computer execute such software, and recording media in which the product is fixed to a recording medium are naturally included in the technical scope of the present invention”): an acquiring unit which acquires instruction information indicative of a preferred taste of the user with respect to the food product (Saito, para 0009-0010 further disclose retrieval of food product by user’s preferred taste “The "object" is an object to be searched, and for example, this is described as a product called "wine". "The feeling that a person has about an object" is the way of feeling about wine, which corresponds to the taste such as "sweet", "sour", "astringent", and "soft".”); 
a feature quantity calculating unit which calculates a first feature quantity indicative of a feature of a taste indicated by the instruction information(Saito, para 0047 discloses keeping of food/drink taste information as a function of time “The "first storage unit" (0201) has a function of storing the taste data of the food and drink as a function of the food and drink identifier and the production history time of the food and drink”; where in consistent with para 0051 of instant application spec, first feature of food can be bitterness “"Taste data" is information representing taste, for example, sweetness, saltiness, umami, acidity, and bitterness measured by a taste sensing device using a taste sensor of a lipid polymer membrane that imitates the taste cells of the human tongue.”); 
a food product data base which stores a temporal change in a content of each of one or more components for each of one or more food products (Saito, para 0006 discloses computing food components (taste) numerically and storing in database “the first database is provided which stores the change with time of the numerical value of the taste data as a function (function of production history time)”); 30W7778US 
an extracting unit which calculates, from the food product data base, progress information indicative of a temporal change in a second feature quantity indicative of a feature of the taste of each of the food products(Saito, para 0047 discloses keeping of food/drink taste information as a function of time “The "first storage unit" (0201) has a function of storing the taste data of the food and drink as a function of the food and drink identifier and the production history time of the food and drink”; where in consistent with para 0051 & 0066 of instant application spec, second feature (flavor) of food can be alcohol/sugar etc. contents which contributes to food flavor “Further, as an example of other taste data, measured values such as sugar content, alcohol content, hydrogen ion index, or conductivity can be mentioned”  ), 
Saito teaches searching of food products based on user’s preference but he does not explicitly teaches and extracts a food product for which a distance between the first feature quantity and the progress information is equal to or less than a reference value; and a presenting unit which presents the extracted food product.
However in the same field of endeavor of determining similarity of values by distance similarity, Gaza teaches and extracts a food product for which a distance between the first feature quantity and the progress information is equal to or less than a reference value; and a presenting unit which presents the extracted food product (Gaza, para 0007 discloses determining a similarity distance between searched value (first or second feature quantity) and a reference value for search execution “Once a query comprising a search value is received the method for processing the query starts with determining the distance between the search value and the reference value wherein said determination results in a search distance. Once the search distance has been determined a subset of datasets from the plurality of datasets is determined for which the search distance is within the limits given by the minimum and maximum distances described by the respective distance statistics.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the search result retrieval of food products by progressing days of Saito into the similarity distance determination process and consideration of a similarity distance range for searching of Gaza to produce an expected result of retrieving food products which are close to searched value. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a closely matched searched products.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, Shinichi (Japanese patent application No. JP2006293893A), hereafter, referred to as “Saito”, in view of Gaza, Lukasz et al (PGPUB Document No. 20160239538), hereafter, referred to as “Gaza”, in further view of Roy, Charu et al (PGPUB Document No. 20080091291), hereafter, referred to as “Roy”.

Regarding claim 11, Saito and Gaza teach all the limitations of claim 1 and Saito further teaches wherein the food product data base stores a temporal change in a representative value of a content of each of one or more components for each of the food products and stores a reference content of each of the one or more components for each of the food products, the information presenting method further comprising(Saito, para 0015 discloses keeping track of food/drink taste information as a function of time “The first database can be used to search and provide taste data that changes over time to users. Therefore, the user can know the taste data of the food and drink at the present time, the past, and the future”): 
referring to measurement information which associates, with respect to each of the food 29W7778US products, the shipping date with a measurement value of each of the components on the shipping date (Saito, para 0049 discloses tracking time can be shipping date of the food product “The "production history time" refers to information indicating the time related to the production, production, processing, distribution, etc. of food and drink…….. In addition, the production date and collection date for eggs and rice, the processing date for meat, etc., or the shipping date and delivery date for those foods and drinks”), 
But they don’t explicitly teach correcting, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculating the progress information using the corrected content.
However in the same field of endeavor of tracking alcoholic beverage composition tracking Roy teaches correcting, with respect to each of the food products, a content stored in the food product data base on a basis of a difference between the reference content and the measurement value, and calculating the progress information using the corrected content (Roy, para 0082 discloses correcting alcoholic/distilled sprit composition volume for getting actual or true value of product composition “in some embodiments, such readings are used to compute a true percent proof of the composition in the first tank ……. computing a correction of the measured volume, and (iii) updating a composition of the first tank, the second tank, or the third tank based on the correction of the measured volume. Such updates to the measured volume (e.g. the correction of the measure volume) may be stored in a database.” ; para 0082 further teaches correction is being done using a lookup table for calculating corrected amount (difference) between reference values and measured values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking of food product component overtime of Saito and Gaza into the correction process of actual measured data with reference data of Roy to produce an expected result of providing actual readings of components of food products which varies overtime. The modification would be obvious because one of ordinary skill in the art would be motivated to provide actual data to the users so that they can select food products based on true values of food components.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164